Citation Nr: 1144695	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-02 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for low back pain, paravertebral myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1991 to January 1995 and from October 2003 to July 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, increased the Veteran's disability rating for low back pain, paravertebral myositis, to 20 percent.

This matter was initially before the Board in December 2008, at which time the Board remanded the issue currently on appeal and other issues for further evidentiary development.  It was again before the Board in June 2010, at which time it denied issues pertaining to increased ratings for inguinal hernia, the left ankle, and the right ankle, and again remanded the issue currently on appeal for further development.  The case has been returned and is again ready for appellate action.

In a June 2011 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities at a 10-percent disability rating for each lower extremity.  It also granted an earlier effective date of July 21, 2004, for the Veteran's service-connected disabilities, including for the back disability currently on appeal.  The Veteran has not appealed either the initial ratings or effective date assigned for these conditions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the veteran must separately appeal these downstream issues).  Therefore, they are not before the Board.

Finally, the Veteran submitted additional private treatment records and statements from his employers following the issuance of the last supplemental statement of the case (SSOC) in June 2011.  A review of that evidence reveals that it is pertinent to the disposition of the back disorder on appeal.  However, the Veteran, through his representative, has submitted a waiver of RO consideration with regard to this additional evidence.  Thus, the Board accepts the additional evidence for inclusion in the record and consideration by the Board at this time.  See generally 38 C.F.R. §§ 20.709, 20.800, 20.1304 (2011).


FINDINGS OF FACT

Competent medical evidence shows the Veteran had thoracolumbar flexion of 55 degrees, with pain on motion, and additional limitation of motion to 40 degrees in flexion after three repetitions of range of motion, but not unfavorable ankylosis of the entire thoracolumbar spine or favorable ankylosis of the entire spine.  There also is only one reported incapacitating episode of two days in the past 12 months.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected low back pain, paravertebral myositis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102; 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2004 and January 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

With regard to the additional notice requirements for increased rating claims, as is the case here, the January 2009 VCAA letter also was compliant with the U.S. Court of Appeals for Veterans Claims' (Court) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his back disability.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran was provided VA examinations in connection with his claim.  Finally, he also has submitted numerous statements in support of his claim.  Thus, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2010 remand.  Specifically, the RO was instructed to provide the Veteran with a VA examination of his back to determine the nature, extent, and current levels of severity of this disability and to determine the severity of radiculopathy of the bilateral lower extremities.  The Board finds that the RO has complied with these instructions and that the VA examination report dated in July 2010 substantially complies with the remand directives of the June 2010 remand as it responded to the Board's queries in its remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, August 2003) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While older evidence is not necessarily irrelevant, it is generally not needed to determine the effective date of an increased rating.  See Francisco, supra.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Here, the Veteran seeks a disability rating in excess of 20 percent for his service-connected low back pain, paravertebral myositis.  38 C.F.R. § 4.71a.  This rating is effective from July 21, 2004.  The Board notes that the criteria for spine disorders were amended in September 2002 and September 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 Fed. Reg. 51,454 (August 27, 2003).  Here, the Veteran's claim for an increased rating was received in August 2004, subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is applicable. 

The RO has rated the Veteran's lumbar spine disorder under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)), 38 C.F.R. § 4.71a.  Under the current version of the Rating Schedule, IVDS can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  

According to the Formula for Rating IVDS Based on Incapacitating Episodes:

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003).  

Under the current version of the Rating Schedule, IVDS also may be rated under the General Rating Formula for Diseases and Injuries of the Spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 20 percent rating is requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  

           A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

A review of the evidence of record shows reports of a low back injury while lifting something heavy in June 2004 while on active duty.  Private treatment records dated from 2003 to 2004 also reveal complaints of low back pain that radiated to the right leg for three months in September 2004 and November 2004.  Examination of the back in November 2004 revealed decreased range of motion with 70 degrees in flexion and tenderness in the lumbosacral area.  The assessment was low back pain with radiculopathy/back muscle strain.  A November 2004 private magnetic resonance imaging (MRI) of the lumbar spine showed L4-L5 degenerative disc disease, circumferential disc bulge, posterior annular tear, and small disc herniation; mild spondylosis and degenerative endplate changes; and paraspinal muscle spasm suggested.

VA treatment records dated in August 2004 and November 2004 also show complaints of low back pain.  The November 2004 VA treatment record noted that the Veteran received an intramuscular (IM) shot three weeks prior due to his low back pain.  

At a December 2004 VA examination, the Veteran referred a low back pain with radiation to the right buttock and posterior leg, up to the calf.  He also reported frequent cramps on the toes of the right foot.  The low back pain was constant and ranged from moderate to severe in intensity.  The Veteran reported that, in the last year, he went to his private doctor due to acute low back pain and was treated with Toradol injection, with good pain control for one day.  He was seen at the VA medical center in  August 2004 and November 2004 due to back pain, and was treated with medications.  Precipitating factors for the low back pain included driving an automatic car, walking for 20 minutes, standing for 45 minutes, and sitting for one hour.  Alleviating factors included medications, injections, and limiting activities.  In the past year, he reported two episodes of acute low back pain that functionally impaired him.  The pain lasted from one to two days.  The Veteran walked unaided, but used a lumbosacral support at his job.  There was no history of falls due to low back pain or history of surgeries to the lumbar spine.  The Veteran was independent in his activities of daily living.  He was limited at his job due to difficulty moving boxes and lifting more than 40 pounds.  He was unable to run, play basketball, weight-lift, lift more than 40 pounds, or drive a standard-gear car.  Inspection of the spine revealed a normal lumbar spine, lower limbs, posture, and gait.  The lumbar spine had a range of motion of 0 to 50 degrees in flexion, 0 to 20 degrees in extension, 0 to 25 degrees in right and left lateral flexion, and 0 to 25 degrees in right and left lateral rotation.  There was no painful motion.  The Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was palpable lumbar spasm.  There was tenderness to palpation in the lumbar area.  Muscle strength of the legs was 5/5.  The Veteran alleged that he was given two medical certificates in the past year for no work and for bed rest for three to four days on two occasions by his private doctor.

VA treatment records show complaints of low back pain with radiation in April 2005 and December 2005.  A March 2006 VA treatment record noted complaints of exacerbation of low back pain.  A December 2006 VA treatment record also noted complaints of low back pain.  

April 2005, May 2005, October 2005, and January 2006 private treatment records noted complaints of low back pain with radiation.  The back was tender to palpation with decreased range of motion of 60 degrees in flexion.  

Private treatment records from M. Corchado Barreto, M.D., also document reports of low back pain with stiffness, decreased range of motion, and radiation to the right leg in May 2007, October 2007, April 2008, and December 2008.  The back showed a decreased range of motion of 60 degrees in flexion and less than 5 degrees in extension, tenderness to palpation in the lumbosacral area, and decreased deep tendon reflexes in the Achilles area.  The Veteran additionally reported severe episodes of locking up.  A January 2009 private treatment record, also from M. Corchado Barreto, M.D., noted complaints of recurrent and worsening low back pain with radiation to both buttocks and the right leg for the past six months.  The pain ranged from a scale of 5/10 to 7/10.  Examination showed decreased range of motion of 70 degrees in flexion; painful lateral movements, mostly on the right side; and tenderness to palpation.  An MRI of the lumbar spine conducted on the same day indicated degenerative change of the lumbosacral spine, spondylosis, disc bulging, disc herniation, and disc protrusion with stenosis.

A VA treatment record dated in November 2007 treatment record noted that the Veteran reported feeling better after receiving a shot from his private physician three weeks prior to the visit.  In April 2008, the Veteran reported low back pain with radiation to the right leg.  He complained of moderate low back pain episodes in January 2009 and occasional low back pain in February 2009.  VA treatment records dated in June 2009, July 2009, also show complaints of low back pain and physical inactivity due to low back pain.

A VA examination dated in February 2009 revealed complaints of worsening low back pain since the last VA examination, with radiation to the buttocks and right posterior leg, up to the calf, associated with numbness upon prolonged sitting or standing.  The Veteran had difficulty lifting more than 20 to 25 pounds.  He reported severe flare-ups every one to two months, with an intensity of 10/10 and duration of two to seven days.  He reported symptoms of fatigue, decreased motion, stiffness, spasms, and pain.  He reported being prescribed bed rest for one week by his civilian physician, and was prescribed three days of bed rest by his VA physician on another occasion, in the past year.  Inspection of the spine revealed normal posture, head position, and symmetry in appearance.  There were no abnormal spinal curvatures, except for reverse lordosis.  Examination showed evidence of spasm, pain with motion, and tenderness, but no atrophy, guarding, or weakness.  The Veteran's lumbar spine had a range of motion of 0 to 65 degrees in flexion, 0 to 15 degrees in extension, 0 to 25 degrees in left and right lateral flexion, and 0 to 25 degrees in left and right lateral rotation.  There was objective evidence of pain on active motion.  There also was objective evidence of pain following repetitive motion, but there was no evidence of additional limitation of motion after three repetitions of range of motion.  There was no ankylosis.  

Private treatment records from M. Chorchado Barreto, M.D., dated from February 2009 to August 2009 showed additional complaints of worsening back pain.  Examination in February 2009 revealed decreased range of motion of 45 to 60 degrees in flexion and less than 5 degrees in extension.  Examination in March 2009 revealed flexion of less than 30 degrees and extension of less than 5 degrees.  Examination in July 2009 revealed flexion of less than 30 degrees and extension of less than 5 degrees.  

Another VA examination was provided in July 2010.  The VA examiner noted that the Veteran received additional treatment for back pain in 2010 and was recommended a neurosurgeon examination by his private physician.  He also received a lumbar epidural steroid injection in February 2010.  He was prescribed rest from work for two days in April 2010.  The Veteran reported a pain level of 7/10 and indicated that he had limitations in straightening his back due to a burning sensation.  He reported severe flare-ups every two to three weeks that lasted one to two days.  He reported decreased motion; stiffness; spasm; and constant, burning pain that radiated into both legs.  He used a brace as needed and was able to walk 1/4 of a mile.  Inspection of the spine revealed that the pelvis was tilted to the left and an antalgic gait.  There was lumbar flattening, but no cervical spine or thoracolumbar spine anklyosis.  Examination revealed evidence of spasm, guarding, pain with motion, and tenderness, but no atrophy or weakness.  Range of motion for the thoracolumbar spine was 0 to 55 degrees in flexion, 0 to 10 degrees in extension, 0 to 10 degrees in left lateral flexion, 0 to 12 degrees in right lateral flexion, 0 to 15 degrees in left lateral rotation, and 0 to 20 degrees in right lateral rotation.  There was objective evidence of pain on active motion.  There also was objective evidence of pain following repetitive motion.  Further, there were additional limitations after three repetitions of range of motion due to pain.  The range of motion after repetitive motion was 0 to 40 degrees in flexion, 0 to 5 degrees in extension, 0 to 8 degrees in left and right lateral flexion, 0 to 10 degrees in left lateral rotation, and 0 to 14 degrees in right lateral rotation.  There was no evidence of weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy.  Pain and tenderness were found upon palpation.  A February 2010 MRI showed degenerative changes in the lower lumbar spine; and straightening of the lumbar lordosis, as may be seen with muscle spasm versus positioning.  The examiner indicated that the range of motion documented in the progress notes with limited range of motion of less than 45 degrees were related to two acute exacerbations of pain and a period of prolonged standing.  The VA examiner noted that the range of motion subsequently returned to 60 degrees following these acute episodes of pain.  

Subsequently, private treatment records indicate further treatment for back pain with radiation pain and stiffness in June 2010, August 2010, November 2010, February 2011, April 2011, June 2011, and August 2011.  Examination showed a decreased range of motion of 45 degrees, 60 degrees, and 30 degrees in flexion and tenderness to palpation.  An August 2011 MRI of the lumbar spine showed central intervertebral disc herniation with annular tear at L4-L5 level, which was worse than on previous study.  There also was a small central intervertebral disc protrusion at L5-S1 level and concentric intervertebral disc bulge at L3-L4 level.

In this case, there is no indication that a disability rating in excess of 20 percent is warranted, based on consideration of limitation of motion or with functional loss.  Overall, the Veteran has not exhibited forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  There is simply no evidence of ankylosis of the thoracolumbar spine.  Moreover, while private treatment records submitted by the Veteran have shown decreased range of motion of 30 degrees or less in flexion on a few occasions, the July 2010 VA examiner indicated that these findings were associated with acute episodes of back pain.  The overall evidence of record shows that the Veteran's lumbar spine has a range of motion of over 30 degrees in flexion in general.  Furthermore, while the July 2010 VA examination found that there was additional limitation of motion after repetitive use, the range of motion after repetitive motion was still 0 to 40 degrees in flexion, which does not qualify the Veteran for the next higher rating.  

There also is no evidence of incapacitating episodes of at least four weeks, but less than six weeks, in duration, the criterion required for a 40-percent rating under Diagnostic Code 5243.  During the February 2009 VA examination, the Veteran reported a maximum of one week and three days of prescribed bed rest.  At the July 2010 VA examination, the Veteran reported being prescribed two days of bed rest in April 2010.  Further, while he has submitted statements from employers attesting to the number of sick hours he has used for purposes of medical treatment, these statements do not specify whether bed rest was prescribed by a physician or whether sick leave was used to treat illnesses other than his lumbar spine disability.  

Thus, as the Veteran has not exhibited limited flexion of the lumbar spine of 30 degrees or less in flexion or favorable ankylosis of the entire thoracolumbar spine, even when accounting for the factors of functional loss, and has not been prescribed bed rest for at least four weeks in the past year, the Board finds that a disability rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

The Board notes that, while there are other diagnostic codes for spine disabilities that provide disability ratings in excess of 20 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Accordingly, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for a lumbar spine disorder.  38 C.F.R. 
§ 4.3.

The Board notes that the 20 percent rating it has continued for the Veteran's lumbar spine disorder is in effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's lumbar spine disability has been more severe than 20 percent, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage the ratings for the disability on appeal.  Hart, supra.

Finally, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  An extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned when there is evidence of exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  See VAOPGCPREC 6-96.  In this case, there is no evidence of any hospitalization associated with the disability in question.  The Veteran's treatment has been on an outpatient basis, not as an inpatient.  He also has reported only two incapacitating episodes of one week and three days in the previous year for his lumbar spine disorder.  


ORDER

A disability rating in excess of 20 percent for low back pain, paravertebral myositis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


